        Case 2:15-cr-00349-GMN-PAL Document 125 Filed 08/16/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Santiago Gonzalez

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:15-cr-00349-GMN-PAL

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (Fifth Request)
13   SANTIAGO GONZALEZ,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Santiago
20   Gonzalez, that the Revocation Hearing currently scheduled on August 18, 2021, be vacated and
21   continued to a date and time convenient to the Court, but no sooner than seven (7) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Undersigned counsel was recently assigned to Mr. Gonzalez’s case. Counsel
24   needs additional to meet with Mr. Gonzalez to discuss the pending petition and determine how
25   he wishes to proceed at the revocation hearing.
26          2.      The defendant is in custody and agrees with the need for the continuance.
      Case 2:15-cr-00349-GMN-PAL Document 125 Filed 08/16/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the fifth request for a continuance of the revocation hearing.
 3        DATED this 16th day of August, 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s/ Nisha Brooks-Whittington                By /s/ Kimberly Anne Sokolich
 8   NISHA BROOKS-WHITTINGTON                       KIMBERLY ANNE SOKOLICH
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
       Case 2:15-cr-00349-GMN-PAL Document 125 Filed 08/16/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-00349-GMN-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     SANTIAGO GONZALEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, August 18, 2021 at 10:00 a.m., be vacated and continued to Tuesday, August

12   31, 2021, at the hour of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this ___
                       16 day of August, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
